Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions


Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claim 2, drawn to a method of managing stages in a woman’s life, the method comprising the steps of: recognizing a plurality of stages in a women’s life; and preparing a kit for each of the plurality of the stages, each kit comprising a plurality of printed publications and a spray composition for neutralizing body odors, the spray composition having the purified water, apple cider vinegar, peppermint, tea tree, lavender, rose petals, lemon, oregano and chamomile, classified in class A61K8, subclass 9794.
II.	Claim 3, drawn to a method of managing stages in a woman’s life, the method comprising the steps of: recognizing a plurality of stages in a women’s life; and preparing a kit for each of the plurality of the stages, each kit comprising a plurality of printed publications and panties, pads, cleaning wipes, tampons, bath bomb, vitamins, chamomile tea, small zip close bag, classified in class A61K8, subclass 9789.
III.	Claims 4-5, drawn to drawn to a method of managing stages in a woman’s life, the method comprising the steps of: recognizing a plurality of stages in a women’s life; and preparing a kit for each of the plurality of the stages, each kit comprising a plurality of printed publications and a plurality of healthcare products for each of the stages, including bath bombs, face mask, pads, tampons, period panties, chamomile tea, pain relievers, iron pills, cranberry pills and cleaning wipes, classified in A61K8, subclass 0208.

Claim 1 links inventions I-III.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claims, claim 1.  
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The inventions are distinct, each from the other because of the following reasons:
The methods of Inventions I-III differ in the method objectives, method steps, parameters and products used.  Invention I recites a method for managing the stages in a woman’s life wherein the kit comprises a spray composition for neutralizing body odors containing purified water, apple cider vinegar, peppermint, tea tree, lavender, rose petals, lemon, oregano and chamomile; Invention II recites a method for managing the stages in a woman’s life wherein the kit comprises panties, pads, cleaning wipes, tampons, bath bomb, vitamins, chamomile tea, small zip close bag; Invention III recites a method of managing stages in a woman’s life, the method comprising the steps of: recognizing a plurality of stages in a women’s life; and preparing a kit for each of the plurality of the stages, each kit comprising a plurality of printed publications and a plurality of healthcare products such as loofa, bath bombs and wine coolers.  

The inventions of Groups I-III are directed to methods that recite structurally and functionally distinct elements and are not required one for the other.   The invention of Group I requires a spray composition, which is not required by any of the other groups.  The invention of Groups II require vitamins, which is not required by any of the other groups.  The invention of Group III require bath bombs, which is not required by any of the other groups.  The inventions of Groups I-III are directed to methods that recite structurally and functionally distinct elements and are not required one for the other.  The examination of each group would require different searches in the U.S. Patent shoes and the scientific literature and would require the consideration of different patentability issues.  Thus, inventions I-III are separate and distinct in having different method steps, method objectives, parameters and components used.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619